Appeal by defendant, as limited by his brief, from a sentence of the County Court, Rockland County (Meehan, J.), imposed September 24, 1984, upon his conviction of rape in the third degree, after a plea of guilty, the sentence being an indeterminate term of imprisonment of 1 Vi to 4 years.
Sentence affirmed.
Under the circumstances of this case we are of the view that the sentencing court did not abuse its discretion in imposing the maximum sentence (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.